                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                            CRIMINAL ACTION NO. 5:09-CR-15-8-TBR

UNITED STATES OF AMERICA                                                               PLAINTIFF


v.

MARCUS HARRIS (8)                                                                    DEFENDANT
                          MEMORANDUM OPINION AND ORDER
       This matter is before the Court upon two motions by the Defendant Marcus Harris. First,

Harris filed a motion to be transferred to a medical facility or a halfway house/Residential Re-

entry Center (“RRC”). [DN 1396]. Second, Harris filed a motion requesting a judicial

recommendation concerning length of RRC/Halfway house placement. [DN 1398]. The United

States has responded to both motions. [DN 1399; DN 1401]. For the following reasons, Harris’s

motions are DENIED.

       Harris’s motion to be transferred to a medical facility or a halfway house [DN 1396] must

be denied. “While a court may make non-binding recommendations for RRC placement, the

[Bureau of Prisons (“BOP”)] has the exclusive authority to determine if an inmate should be placed

in an RRC and, if so, for how long.” United States v. Parks, No. 1:17-CR-00137, 2018 WL

3135940, at *1 (N.D. Ohio June 27, 2018) (citing 18 U.S.C. § 3621(b); Martin v. United States,

No. 05-17, 2008 WL 3546433, at *1-2 (W.D. Pa. Aug. 12, 2008)). Under 18 U.S.C. § 3621, “Any

order, recommendation, or request by a sentencing court that a convicted person serve a term of

imprisonment in a community corrections facility shall have no binding effect on the authority of

the Bureau under this section to determine or change the place of imprisonment of that person.”

Although federal courts may review BOP program eligibility determinations when an inmate

alleges that the BOP action (1) is contrary to established federal law, (2) violates the Constitution,
or (3) exceeds the BOP’s statutory authority, Harris has made no such allegation. Reeb v. Thomas,

636 F.3d 1224, 1228 (9th Cir. 2011). Furthermore, Harris has not sufficiently explained why he

needs to be transferred to a medical facility. Neither has Harris explained why the medical services

provided by the BOP are insufficient. And Harris has not demonstrated that he has exhausted the

administrative remedies available to him through the BOP. For all of these reasons, Harris’s

motion to be transferred to a medical facility or a halfway house [1396] is DENIED.

        Second, the Court declines to make a recommendation concerning the length of Harris’s

RRC placement. The BOP has the most complete and accurate information in considering end of

sentence determinations, and it ultimately has authority over Harris’s placement, date of release,

and/or any pre-release. 18 U.S.C. § 3624 and § 3621; see also United States v. Brooks, No. 3:97-

CR-003-TBR, 2019 WL 118593 (W.D. Ky. Jan. 7, 2019); Parks, No. 1:17-CR-000137, 2018 WL

3135940, at *2 (“[T]he BOP is in the best position to determine if an inmate is suitable for

placement in a half-way house or an RRC”); United States v. George, No. 14-20119, 2018 WL

2148179, at *3 (E.D. Mich. May 10, 2018) (“The BOP has the most complete and accurate

information regarding the five factors to make an individual determination regarding Defendant’s

placement. . . .”).

        Harris informs the Court that he has been a “role-model Inmate while incarcerated and

[has] completed numerous classes,” is currently tutoring other inmates, has not had disciplinary

issues, and is participating in self-help classes, bible study, and alcoholics anonymous. [DN 1398

at 2]. Harris also expresses concern for his seventeen-year-old son and that it would be beneficial

to his family if Harris were placed in a RRC. Id. The United States argues that Harris has a history

of violence and that the sentence he is serving is already lenient. [DN 1401 at 1-2]. Considering

all the facts identified by the parties to this matter, the Court finds that it would be inappropriate
to provide an RRC placement recommendation in this case. This case does not merit a statement

by the Court. For the foregoing reasons, Harris’s motion requesting a judicial recommendation

concerning length of RRC/halfway house placement is DENIED.

       IT IS HEREBY ORDERED,

             1. Harris’s motion to be transferred to a medical facility or a halfway house [DN 1396]

                is DENIED;

             2. Harris’s motion requesting a judicial recommendation concerning length of

                RRC/Halfway house placement [DN 1398] is DENIED.

       IT IS SO ORDERED.




                                               March 18, 2019




       cc:      AUSA
       cc:      Marcus Edward Harris, PRO SE, 11781-033
                Manchester Federal Correctional Institution
                Inmate Mail/Parcels
                P.O. BOX 4000
                Manchester, KY 40962
